DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17-22 of copending Application No. 15/919654. Although the conflicting claims are not identical, they are not patentably district form each other because the claimed structure of the present application may be wholly derived from the claimed subject matter of the copending application.
This is a provisional nonstatutory double patenting rejection.

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luburic (US 8,459,486) in view of Eddy (US 3,255,907).
Regarding claim 1, Luburic (figs. 6-10 and 19) discloses a container package comprising: 
a container 100 including an annular sidewall 104 having an inner annular container wall with a top annular edge, a top rim 106 extending radially outwardly from the top annular edge, and a downwardly extending container wall 108 extending downwardly away from a radially outer end of the top rim 106; and 
a lock-on closure 200 configured to couple to the container in a fixed position relative to the container, the lock-on closure 200 including: 
a plastic body including a center deck 206 and an annular peripheral channel portion 212 arranged radially outward of and integrally with the center deck 206, the annular peripheral channel portion 212 including an inner annular wall 214, an outer annular wall 216 radially spaced apart from the inner annular wall 214, and a top annular wall 250 extending between and interconnecting top edges of the inner annular wall 214 and the outer annular wall 216 so as to define an inverted annular U-shaped channel configured to receive lockingly the top rim 106 of the annular sidewall 104 of the container, the downwardly extending container wall 108, and a portion of the inner annular container sidewall 104 in a plug fit, the outer annular wall 216 having an annular ledge 220 extending radially inwardly away from a radially inwardly facing surface of the outer annular wall 216 and configured to abut lockingly an under surface of the downwardly extending container wall 108 in response to the annular sidewall of the container being fully inserted into the inverted annular U-shaped channel, wherein a radially outwardly facing surface of the inner annular wall includes a primary seal 218 (fig. 19) for cooperation with a radially inwardly facing surface of the inner annular container wall, the primary seal 218 including a plurality of annular sealing ridges formed on the radially outwardly facing surface of the inner annular wall to lie sealingly against the radially inwardly facing surface of the inner annular container wall to form the primary seal.
Luburic fails to disclose: 
a single, flexible sealing wiper appendage extending away from an interior facing surface of the top annular wall of the annular peripheral channel portion, wherein, 
in response to the annular sidewall of the container being outside of the inverted annular U-shaped channel, the sealing wiper appendage is in a first position in which the sealing wiper appendage extends downwardly from the interior facing surface of the top annular wall and is angled radially inwardly toward the inner annular wall of the annular peripheral channel portion and the primary seal such that a terminal end of the sealing wiper appendage is freely suspended within the inverted annular U-shaped channel, and wherein, 
in response to the annular sidewall of the container being fully inserted into the inverted annular U-shaped channel, the sealing wiper appendage is in a second position in which the terminal end is closer to the inner annular wall than in the first position and in which the sealing wiper appendage contacts a top outer surface of the top rim to form a secondary seal with the container which secondary seal reacts to pressure within the container to increase in sealing effect.  
However, Eddy teaches a closure having a single, flexible sealing wiper appendage 5 extending away from an interior facing surface of the top annular wall of the closure, wherein the sealing wiper appendage 5 is in a first position (i.e., position of fig. 1) in which the sealing wiper appendage 5 extends downwardly and is angled radially inwardly toward an inner annular wall 7 such that a terminal end of the sealing wiper appendage 5 is freely suspended; and wherein
in response to a sidewall of a container being fully inserted into the closure, the sealing wiper appendage 5 is in a second position (i.e., position of fig. 3) in which the terminal end is closer to the inner annular wall than in the first position and in which the sealing wiper appendage contacts a top outer surface of the container to form a secondary seal with the container which secondary seal reacts to pressure within the container to increase in sealing effect (figs. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the device of Luburic, a sealing wiper, as taught by Eddy, for the predictable result of providing an improved sealing fit over imperfection in the container rim.
Regarding claim 2, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 5, Eddy further teaches the sealing wiper appendage 5 angles radially inwardly toward the inner annular wall by about 20° in the first position (fig. 1).
  Regarding claim, 6, Luburic further discloses a top surface of the annular ledge defines a ledge plane, wherein each annular sealing ridge of the plurality of sealing ridges includes a tip (fig. 19). 
However, the modified Luburic fails to disclose the tip of a lowermost annular sealing ridge of the plurality of annular sealing ridges being located below the ledge plane.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have located the bottom sealing ridge of the modified Luburic, bellow the ledge plane, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 7, the modified Luburic fails to disclose the tip of an uppermost annular sealing ridge of the plurality of annular sealing ridges is located below the terminal end of the sealing wiper appendage in response to the sealing wiper appendage being in the first position.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the length of the sealing wiper appendage, since has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233
Regarding claim 8, the modified Luburic fails to disclose: wherein an uppermost point at which the uppermost annular sealing ridge meets the radially outwardly facing surface of the inner annular wall is located equidistant from the interior facing surface of the top annular wall as the terminal end of the sealing wiper appendage in response to the sealing wiper appendage being in the first position.  
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have extended the sealing wiper and/or relocated the uppermost annular sealing ridge of the modified Luburic, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 9, the modified Luburic fails to disclose the tip of each annular sealing ridge of the plurality of annular sealing ridges and the radially outwardly facing surface of the inner annular wall being 0.24 inches.  
However, it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 10, Luburic further discloses the plurality of annular sealing ridges includes exactly two ridges 218 (fig. 19). The modified Luburic fails to disclose the ledge plane extending between two tips of the two ridges 218.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the ledge plane extend between to tips of the two ridges, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 11, the modified Luburic further discloses the plurality of annular sealing ridges 218 being formed on a substantially vertical portion of the radially outwardly facing surface of the inner annular wall to lie sealingly against the radially inwardly facing surface of the inner annular container wall to form the primary seal, and wherein the sealing wiper appendage contacts the substantially vertical portion of the radially outwardly facing surface of the inner annular wall in response to the sealing wiper appendage being in the second position (figs. 9-10 of Luburic and fig. 3 of Eddy).
Regarding claim 12, Luburic further discloses the top rim 106 including a substantially flat top surface and the interior facing surface of the top annular wall is substantially flat so as to be parallel with the flat top surface of the top rim (fig. 10).
Regarding claim 13, Luburic (figs. 6-10 and 19) discloses a container package comprising: 
a container 100 including an annular sidewall 104 having an annular container wall, a top rim 106 extending from the annular container wall, and a downwardly extending container wall extending downwardly away from the top rim 106; and 
a lock-on closure 200 configured to couple to the container in a fixed position relative to the container, the lock-on closure including: 
a body including a channel portion including an inner annular wall, an outer annular wall, and a top annular wall extending between and interconnecting the inner annular wall and the outer annular wall so as to form a channel,
wherein the inner annular wall includes a primary seal 218 for cooperation with the annular container wall, the primary seal 218 including a plurality of annular sealing ridges to lie sealingly against the inner annular container wall to form the primary seal.
Luburic fails to disclose a single, flexible sealing wiper appendage extending away from the top annular wall of the channel portion, wherein, in response to the annular sidewall of the container being outside of the channel, the sealing wiper appendage is in a first position in which the sealing wiper appendage extends downwardly from the top annular wall and is angled inwardly toward the inner annular wall and the primary seal such that a terminal end of the sealing wiper appendage is freely suspended within the channel, and wherein, in response to the annular sidewall of the container being fully inserted into the channel, the sealing wiper appendage is in a second position in which the terminal end is closer to the inner annular wall than in the first position and in which the sealing wiper appendage contacts a top outer surface of the top rim to form a secondary seal with the container.  
However, Eddy teaches a closure having the claimed sealing wiper appendage 5 (figs. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the device of Luburic, a sealing wiper, as taught by Eddy, for the predictable result of providing an improved sealing fit over imperfection in the container rim.
Regarding claim 14, the modified Luburic fails to disclose the tip of an uppermost annular sealing ridge of the plurality of annular sealing ridges being located below the terminal end of the sealing wiper appendage in response to the sealing wiper appendage being in the first position.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the length of the sealing wiper appendage, since has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233
Regarding claim 15, the modified Luburic fails to disclose an uppermost point at which the uppermost annular sealing ridge meets the inner annular wall is located equidistant from the interior facing surface of the top annular wall as the terminal end of the sealing wiper appendage in response to the sealing wiper appendage being in the first position.  
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have extended the sealing wiper and/or relocated the uppermost annular sealing ridge of the modified Luburic, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 16, Eddy further teaches the sealing wiper appendage 5 angles radially inwardly toward the inner annular wall by about 20° in the first position (fig. 1).
Regarding claim 17, the modified Luburic fails to disclose a distance between the tip of each annular sealing ridge of the plurality of annular sealing ridges and the inner annular wall is 0.24 inches.  
However, it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 18, Luburic further discloses the top rim 106 including a substantially flat top surface and the interior facing surface of the top annular wall is substantially flat so as to be parallel with the flat top surface of the top rim (fig. 10).
Regarding claim 19, Luburic further discloses the plurality of annular sealing ridges includes exactly two ridges 218 (fig. 19). The modified Luburic fails to disclose the ledge plane extending between two tips of the two ridges 218.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the ledge plane extend between to tips of the two ridges, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 20, the recited method merely sets forth the disclosed use of the claimed package as set forth in claim 1. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as the device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Luburic (US 8,459,486) in view of Eddy (US 3,255,907) as applied to claim 1 above, further in view of Culver (US 3,802,590).
Regarding claim 3-4, Eddy further teaches the sealing wiper appendage having a root and a length (figs. 1-3) but the modified Luburic fails to disclose:
 the ratio of the length dimension to the root dimension being approximately 4.25:1; and
the length of the appendage being about 0.170"
However, Culver teaches a sealing flange 56 having a length of about 0.16 inch, a root dimension of about 0.12 inch and being angled by about 45 degrees (fig. 3 and col. 6, lines 62-67 and col. 7, lines 1-5).
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made the ratio of the length dimension to the root dimension approximately 4.25:1;and  the length of the appendage about 0.170”, for the predictable result of providing a liner less closure that reliably seals a container in liquid-tight engagement, as taught by Culver in col. 7, lines 6-8. The claimed values are merely an optimum or workable range as evidenced by Culver.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735